Citation Nr: 1733901	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  16-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as a residual of cold weather injury.

2.  Entitlement to service connection for a left hand disability, claimed as a residual of cold weather injury.

3.  Entitlement to service connection for a right foot disability, claimed as a residual of a cold weather injury.

4.  Entitlement to service connection for a left foot disability, claimed as a residual of a cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which the RO denied service connection for right and left hand and foot disabilities.  In January 2015, the Veteran filed a notice of disagreement (NOD).  In March 2016, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In May 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

While the Veteran previously had a paper claims file, this This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).



For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board notes that following the issuance of a January 2017 rating decision, the Veteran submitted an NOD with regard to the issue of service connection for an unspecified back condition, but noted that he desired service connection ". . .for pension purposes."  To date, the RO has not determined whether the Veteran is disagreeing with the denial of service connection or seeking to initiate some pension-related claim.  In any event, here, given the relatively short length of time since the filing of the Veteran's NOD, this matter is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has complained of numbness in both his toes and fingers.  See Board Hearing Transcript (Tr.) at 10.  He also reported that he experienced frostbite while serving in Korea.  See id.  At this juncture, the Board notes that the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973. The Veteran also testified that he began treatment for his purported cold weather injuries within a year of his separation from service, indicating a possible continuity of symptoms since service.  See id at 8.  Thus, the Board concludes that the evidence of record is sufficient to trigger VA's duty to provide a medical examination with respect to each claim for service connection on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, supra.

The Veteran is hereby advised that the failure to report for the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to arranging for the Veteran to undergo examination in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of electronic records in VBMS and Virtual VA files) all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Charleston VA Medical Center (VAMC) dated from September 1996 through February 2015. However, the Veteran testified that he has received treatment for his purported cold weather injury residuals at the Charleston VAMC since 1956.  See Board Hearing Tr. at 8.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Charleston VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran from January 1956 to September 1996, and from February 2015 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the Charleston VAMC dated from January 1956 through January 1996, and from February 2015 forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file. If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, to obtain medical information  in connection with his right and left  hand and foot claims.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all hand disability(ies) and foot disability(ies) currently present or present at any point pertinent to the February 2013 claim for service connection (even if now asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include as a residual to purported cold injury suffered during service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include assertions as to the nature, onset, and continuity of symptoms, including the Veteran's complaints of finger and toe numbness since service.

Notably, the absence of documented evidence of treatment for a specific disability in service should not, alone, serve as the sole basis for a negative opinion.  To this end, the physician is advised that Veteran's service treatment records are unavailable due to no fault of the Veteran.  Moreover, the Veteran is competent to report his own symptoms and history, and his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for the higher rating claim, whether staged rating of the disability is warranted).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

